MEMORANDUM **
Urbano Barragan Gutierrez and Reina Lopez De Barragan, married natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“U”) 12 decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship, and thus do not consider the petitioners’ contention that the IJ abused its discretion by failing to consider the hardship factors in the aggregate. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We also lack jurisdiction to evaluate whether the BIA’s decision to affirm the IJ’s order without opinion was appropriate, where the denial of relief was based on the IJ’s discretionary decision that the petitioners failed to establish exceptional and extremely unusual hardship. See Falcon Carache v. Ashcroft, 350 F.3d 845, 854 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.